


110 HR 5855 IH: Foreclosure Counseling Assistance Act of

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5855
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a program to provide grants to help
		  homeowners who are facing foreclosure to receive professional
		  counseling.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Counseling Assistance Act of
			 2008.
		2.PurposeThe purpose of this Act is to promote
			 adequate professional counseling for homeowners facing foreclosure due to the
			 mortgage crisis.
		3.Foreclosure
			 Counseling Assistance
			(a)EstablishmentThe Neighborhood Reinvestment Corporation
			 (hereinafter in this Act referred to as the NRC) shall make
			 grants to qualified counseling intermediaries and qualified legal organizations
			 to provide legal assistance to homeowners of owner-occupied homes with
			 mortgages in default, in danger of default, or subject to or at risk of
			 foreclosure.
			(b)DefinitionsFor
			 purposes of this Act:
				(1)Legal
			 assistanceThe term
			 legal assistance means those services performed by, or under the
			 supervision of, a licensed legal professional in representing homeowners of
			 owner-occupied homes with mortgages in default, in danger of default, or
			 subject to or at risk of foreclosure.
				(2)Qualified
			 counseling intermediariesThe
			 term qualified counseling intermediaries means counseling
			 intermediaries approved by the Department of Housing and Urban Development or
			 the NRC to hire attorneys to assist homeowners who have legal issues related to
			 homeownership preservation, home foreclosure preservation, and tenancy
			 associated with foreclosures.
				(3)Qualified legal
			 organizationsThe term
			 qualified legal organizations means State and local legal
			 organizations that have demonstrated legal experience in home foreclosure law,
			 as such experience is determined by the Chief Executive Officer of the
			 NRC.
				(c)Grant
			 priorityIn making grants under this Act, the NRC shall give
			 priority to qualified counseling intermediaries and qualified legal
			 organizations that—
				(1)provide legal assistance in the 100
			 metropolitan statistical areas (as defined by the Director of the Office of
			 Management and Budget) with the highest home foreclosure rates; and
				(2)have the capacity
			 to begin using the grant funds within 90 days after receipt of the
			 funds.
				(d)Grant contingent
			 on reportingAs a condition
			 of the receipt of any grant under this Act, the grantee shall agree to disclose
			 to the Chief Executive Officer of NRC basic information relating to the
			 demographics of the borrower, the dollar amount and terms of the homeowner’s
			 mortgage, and the outcome of any legal proceedings related to the foreclosure
			 proceedings, including, but not limited to, resolution of the foreclosure or
			 delinquency, with details about modifications, workouts, short sales or
			 foreclosure.
			4.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $37,500,000 to carry out this Act, to remain
			 available until expended.
		
